Citation Nr: 0912919	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-25 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the RO in St. Petersburg, Florida, which denied service 
connection for bilateral hearing loss.

In February 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.

The record reflects that the RO submitted a request to the 
Bay Pines VA Healthcare System on June 12, 2007 to have the 
Veteran scheduled for a VA audiological examination.  This 
request was cancelled by MAS by reason of incorrect 
jurisdiction.  The RO submitted a request on July 5, 2007 to 
have the examination rescheduled, with specific instructions 
to not cancel the examination.  The RO explained that 
although the Veteran's address in the system was in Michigan, 
he was currently residing at another address in Largo, 
Florida.  On July 16, 2007, this request was cancelled by MAS 
because, according to the notes, the Veteran refused an 
examination at this location.  There is, however, no 
indication that an attempt was ever made to schedule a date 
for this examination, nor is there indication of any 
communication made with the Veteran.  Additionally, there is 
no indication that the Veteran was ever notified that he was 
being scheduled for a VA examination.  The Board observes 
that there is nothing in the claims file, from either the 
Veteran or his representative, expressing his desire to not 
have an examination with the Bay Pines VA Healthcare System.  
On the contrary, on his VA Form 9, the Veteran asked VA to 
"please re-check hearing test"; this statement could be 
construed as a request for a VA examination.  The Board, 
therefore, finds it necessary to remand this case so that the 
Veteran can be rescheduled for an audiological examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion necessary to make a decision on 
the claim.).  

At the February 2009 Travel Board hearing, the Veteran 
testified that he had sought treatment in the 1990s from a 
private doctor in Largo, Florida.  The Veteran also testified 
that his most recent hearing test was in Bay Pines about a 
year ago.  The Board finds that records of the aforementioned 
treatment have not been associated with the claims file.  On 
remand, the Agency of Original Jurisdiction (AOJ) should make 
all necessary attempts to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should obtain all outstanding 
records of treatment for hearing loss 
with the Bay Pines VA Healthcare System 
and the Indianapolis VA Medical Center.  
At the very least, the records from Bay 
Pines should include a hearing test from 
2008.  

2. The AOJ should ask the Veteran to 
authorize the release of all records of 
treatment for hearing loss in the 1990s 
by a private doctor in Largo, Florida.  
It is noted that the Veteran indicated at 
the February 2009 Travel Board hearing 
that the doctor's name was Dr. Doblock.  
After authorization is received, the AOJ 
should attempt to obtain such records. 

3. The AOJ should then schedule the 
Veteran for a VA audiological 
examination to assess the current 
nature and etiology of his bilateral 
hearing loss disability.  The entire 
claims file must be made available to 
the examiner prior to the examination, 
and the examiner must note in the 
examination report that the evidence in 
the claims file has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to: whether 
the Veteran's bilateral hearing loss 
disability is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active 
military service, or whether such a 
relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  A 
complete rationale should be provided 
for any opinion given.

4. Thereafter, the AOJ should 
readjudicate the claim of service 
connection for a bilateral hearing loss 
disability.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished 
an SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




